Exhibit 10.22

 

WAIVER OF DEFAULTS UNDER CREDIT AGREEMENT

 

THIS AGREEMENT is made as of the 1st day of January, 2003, by and between
SOUTHTRUST BANK, an Alabama corporation, formerly known as SOUTHTRUST BANK,
NATIONAL ASSOCIATION acting as a Lender and as Administrative Agent and Funding
Agent (collectively “Agent”) pursuant to the Credit Agreement, WACHOVIA BANK,
N.A., a national banking association, formerly know as FIRST UNION NATIONAL
BANK, a national banking association acting as a Lender, NATIONAL CITY BANK,
NATIONAL ASSOCIATION, a national banking association acting as a Lender, and
SUNTRUST BANK, a Georgia corporation, formerly known as SUNTRUST BANK, SOUTH
FLORIDA, N.A., a national banking association acting as a Lender (collectively
the “Lenders”), and TODHUNTER INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”).

 

WITNESSETH:

 

WHEREAS, Lenders, Agent and Borrower entered into a Credit Agreement dated as of
November 17, 1999 (the “Original Credit Agreement”) in connection with which
Lenders made available to Borrower a revolving line of credit in the maximum
principal amount of FIFTEEN MILLION and no/100s Dollars ($15,000,000.00) (the
“Revolving Line of Credit”) evidenced by certain Revolving Credit Notes (the
“Revolving Notes”) and Term Loans in the maximum principal amount of FIFTY SIX
MILLION and no/100 Dollars ($56,000,000.00) evidenced by certain Term Notes
(collectively with the Revolving Notes the “Notes”), secured and evidenced by
the Loan Documents, as defined in the Credit Agreement; and

 

WHEREAS, on or about September 29, 2000, Agent, Lenders and Borrower entered
into a Waiver and Modification of Credit Agreement and on March 30, 2001, Agent,
Lenders and Borrower entered into a Second Waiver and Modification of Credit
Agreement; and

 

WHEREAS, on October 19, 2001, Agent, Lenders and Borrower entered into an
Amended and Restated Credit Agreement amending and restating the Original Credit
Agreement (the “Credit Agreement”)

 

WHEREAS, Lenders, Agent and Borrower have agreed to waive certain defaults by
Borrower under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants of this
agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lenders, Agent and Borrower agree
as follows:

 

1.             RECITALS/TERMS.  All of the recitals set forth above are true and
correct and by this reference are made a material part of this Agreement.  All
capitalized terms used herein which are defined in the Credit Agreement shall
have the meaning provided therein when used herein unless the context shall
require otherwise.

 

2.             REAFFIRMATION OF NOTE.  Borrower hereby acknowledges that the
Notes continue to evidence the Revolving Loans and the Term Loans.

 

--------------------------------------------------------------------------------


 

3.             WAIVER.  Subject to the terms of this Agreement, the Lenders
hereby agree to waive the Default or Event of Default that occurred as of
December 31, 2002, as a result of the non-compliance by the Borrower as of
December 31, 2002 with the provisions of Section 11.05 (Funded Debt to EBITDA
Ratio) of the Credit Agreement.

 

4.             RATE CHANGE.  Each Applicable Margin shall be increased by fifty
(50) basis points.  This rate change shall be effective January 1, 2003.

 

5.             CREDIT LIMIT.  Beginning January 1, 2003, the availability of
draws under the Revolving Credit Facility shall be limited to the lesser of (i)
the availability under the Borrowing Base, or (ii) Nineteen Million Five Hundred
Thousand and no/100 Dollars ($19,500,000.00).  That restriction shall remain in
place until the earlier of (i) Borrower’s compliance with the Funded Debt to
EBITDA Ratio, or (ii) modification of the Credit Agreement pursuant to the terms
thereof.

 

6.             LIMITATION OF WAIVER.  The foregoing waiver is expressly limited
to the matters stated herein and shall apply solely to the specific provisions
of the Credit Agreement set forth above and, in the case of Section 11.05 of the
Credit Agreement, solely for the date set forth above.  The foregoing waiver
shall not be deemed or construed as a waiver of or consent to (i) the
non-compliance by the Borrower with any other covenant, term or condition of the
Credit Agreement or any of the Loan Documents, or (ii) any further
non-compliance by the Borrower subsequent to December 31, 2002 with the
provisions of Section 11.05 of the Amended and Restated Credit Agreement dated
October 19, 2001.

 

7.             WARRANTS.  Borrower hereby warrants and represents to Lenders
that, since the date of the Credit Agreement other than violations of the
financial covenant contained in Section 11.05 of the Credit Agreement, Borrower
has been and is in compliance with all provisions of the Credit Agreement and
all other Loan Documents and that no Default or Event of Default has occurred
thereunder nor has any event occurred or failed to occur which with the passage
of time or the giving of notice or both would comprise such a Default or Event
of Default.

 

8.             RATIFICATION.  Borrower hereby ratifies and confirms each of its
obligations and indebtedness under the Credit Agreement and each of the other
Loan Documents, as amended hereby, and hereby represents and warrants to the
Lenders and the Agent that Borrower neither has nor claims any defenses,
counterclaims or offsets to any such obligations or indebtedness.

 

9.             FEES.  The effectiveness of this Modification and the amendments
contemplated herein are expressly conditioned upon the payment by the Borrower
to the Agent for the prorata benefit of the Lenders an amendment fee equal to
twenty-five (25) basis points of the committed amount and reimbursement by the
Borrower of the Agent and each of the Lenders for all reasonable attorneys’ fees
and expenses incurred by each of them in connection with this Modification.

 

2

--------------------------------------------------------------------------------


 

10.           MISCELLANEOUS.

 

a.             This agreement shall be governed by and construed in accordance
with the law of the State of Florida.  Paragraph headings used herein are for
convenience only and shall not be used to interpret any term hereof.  The Credit
Agreement shall continue in full force and effect as modified by this
Modification.  In the event the terms of this Modification conflict with the
terms of the Credit Agreement, the terms of this Modification shall control.

 

b.             This Modification constitutes the entire agreement among the
parties hereto and supersedes all prior agreements, understandings, negotiations
and discussions, both written and oral among the parties hereto with respect to
the subject matter hereof, all of which prior agreements, understanding,
negotiations and discussions, both written and oral, are merged into this
Modification.  All provisions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect as modified by this Agreement. 
Without limiting the generality of any of the provisions of this Modification,
nothing herein or in any instrument or agreement shall be deemed or construed to
constitute a novation, satisfaction or refinancing of all or any portion of the
Loan or in any manner affect or impair the lien or priority of the Credit
Agreement or any of the Loan Documents as amended hereby.

 

c.             This Modification may be executed in any number of counterparts
with each executed counterpart constituting an original, but altogether
constituting but one and the same instrument.

 

d.             This Modification shall be binding upon and inure to the benefit
of the Borrower, the Agent and the Lenders and their respective heirs, legal
representatives, executors, successors and assigns from January 1, 2003 forward.

 

11.           RELEASE.  IN CONSIDERATION OF THE ACCOMMODATIONS PROVIDED HEREIN,
THE BORROWER HEREBY UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASES, ACQUITS
AND DISCHARGES THE LENDERS AND EACH OF THE LENDERS’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND COUNSEL FROM ANY AND ALL CLAIMS, DEMANDS AND
CAUSES OF ACTION THAT ANY OF THEM HAD, NOW HAS OR MAY IN THE FUTURE HAVE AGAINST
ANY ONE OR MORE OF THE LENDERS OR ANY ONE OR MORE OF THE LENDERS’ OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL FOR THE ACTS OR OMISSIONS OF ANY OF THE
FOREGOING PARTIES FROM THE BEGINNING OF TIME THROUGH, TO AND INCLUDING THE DATE
OF THE EFFECTIVENESS OF THIS MODIFICATION, WHICH RELATED TO ANY CLAIMS ARISING
OUT OF OR CONNECTED IN ANY MANNER WITH THE TRANSACTIONS CONTEMPLATED HEREIN OR
IN THE CREDIT AGREEMENT, AS AMENDED HEREBY OR ANY OTHER LOAN DOCUMENTS, AS THE
SAME MAY BE AMENDED HEREBY, AS THE CASE MAY BE.

 

3

--------------------------------------------------------------------------------


 

12.           WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT AND THE LENDERS
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS MODIFICATION OR ANY AGREEMENT EXECUTED
IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS, (WHETHER VERBAL OR WRITTEN) OR ACTIONS BY ANY PARTY.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO THE LENDERS ENTERING INTO THIS MODIFICATION AND
MAKING ANY LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO THE BORROWER.  FURTHER,
THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE LENDERS,
NOR THE AGENT OR ANY OF THE AGENT’S COUNSEL OR THE LENDERS’ COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY OF THE AGENT’S
COUNSEL OR THE LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.  NO REPRESENTATIVE OR
AGENT OF THE LENDERS, NOR THE AGENT OR ANY OF THE AGENT’S COUNSEL OR THE
LENDERS’ COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS
PROVISION.

 

IN WITNESS WHEREOF, the Borrower, the Agent and Lenders have caused this
agreement to be effective as of the day and year set forth above.

 

 

 

BORROWER:

Witnesses:

 

TODHUNTER INTERNATIONAL, INC.,   a
Delaware corporation

 

 

 

 

/s/ Thomas A. Valdes

 

By:

 /s/ Jay S. Maltby

 

 

Print Name:

Thomas A. Valdes

 

Print Name:

Jay S. Maltby

 

 

 

 

Title:

Chairman and CEO

 

 

/s/ William Viggiano

 

 

 

Print Name:

William Viggiano

 

 

 

 

4

--------------------------------------------------------------------------------


 

STATE OF

 

COUNTY OF

 

The foregoing instrument was acknowledged before me this 18th day of February,
2003 by Jay S. Maltby, as Chairman and CEO of Todhunter International, Inc., a
Delaware corporation, on behalf of the corporation.  He/she is personally known
to me or has produced                                       (type of
identification) as identification.

 

 

 

/s/ Jennifer Lubrano-Murphy

 

 

NOTARY PUBLIC, STATE OF

 

 

 

 

 

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

5

--------------------------------------------------------------------------------


 

 

 

THE AGENT:

 

 

 

 

 

SOUTHTRUST BANK, formerly known as
SOUTHTRUST BANK, NATIONAL ASSOCIATION

Witnesses:

 

 

 

 

 

 

 

 

/s/ Florence Lindley

 

By:

 /s/ Mark Dierks

 

Print Name:

Florence Lindley

 

Print Name:

 Mark Dierks

 

 

 

Title:

 Commercial Account Manager

 

/s/ Francine Chong

 

 

Print Name:

Francine Chong

 

 

 

 

 

STATE OF FLORIDA

 

 

 

 

 

 

 

 

COUNTY OF BROWARD

 

 

 

The foregoing instrument was acknowledged before me this 18th day of February,
2003 by Mark Dierks, as Commercial Account Manager of SouthTrust Bank, on behalf
of the bank.  He/she is personally known to me or has produced
                                       (type of identification) as
identification.

 

 

 

/s/ Lori Correa

 

 

NOTARY PUBLIC, STATE OF

 

 

 

 

 

Lori Correa

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

6

--------------------------------------------------------------------------------


 

 

 

THE LENDERS:

 

 

 

 

 

SOUTHTRUST BANK, formerly known as
SOUTHTRUST BANK, NATIONAL ASSOCIATION

Witnesses:

 

 

 

 

 

 

 

 

/s/ Florence Lindley

 

By:

 /s/ Mark Dierks

 

Print Name:

 Florence Lindley

 

Print Name:

 Mark Dierks

 

 

 

Title:

 Commercial Account Manager

 

/s/ Francine Chong

 

 

Print Name:

 Francine Chong

 

 

 

 

 

STATE OF FLORIDA

 

 

 

 

 

COUNTY OF BROWARD

 

 

 

The foregoing instrument was acknowledged before me this 18th day of February,
2003 by Mark Dierks, as Commercial Account Manager of SouthTrust Bank, on behalf
of the bank.  He/she is personally known to me or has produced
                                    (type of identification) as identification.

 

 

 

/s/ Lori Correa

 

 

NOTARY PUBLIC, STATE OF

 

 

 

Lori Correa

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

7

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, N.A., formerly known as
FIRST UNION NATIONAL BANK

 

 

 

Witnesses:

 

 

 

 

 

 

 

 

/s/ Michelle Gerber

 

By:

 /s/ David F. Abee

 

Print Name:

 Michelle Gerber

 

Print Name:

 David F. Abee

 

 

 

Title:

 Vice President

 

 /s/ Liza Grant Smith

 

 

Print Name:

 Liza Grant Smith

 

 

 

 

 

STATE OF

 

 

 

 

 

COUNTY OF

 

 

 

The foregoing instrument was acknowledged before me this 18th day of February,
2003 by David Abee, as                                 of Wachovia Bank, N.A.,
on behalf of the bank.  He/she is personally known to me or has produced
                                           (type of identification) as
identification.

 

 

 

/s/ Frances Bertotti

 

 

NOTARY PUBLIC, STATE OF

 

 

 

Frances Bertotti

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

8

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, formerly known as SUNTRUST
BANK, SOUTH FLORIDA, N.A.

Witnesses:

 

 

 

 

 

 

 

 

/s/ Russell Edghill

 

By:

/s/ Barbara Baltar

 

Print Name:

 Russell Edghill

 

Print Name:

 Barbara Baltar

 

 

 

Title:

 Vice President

 

/s/ Sandra N. Tozzie

 

 

Print Name:

 Sandra N. Tozzie

 

 

 

 

 

STATE OF FLORIDA

 

 

 

 

 

COUNTY OF BROWARD

 

 

 

The foregoing instrument was acknowledged before me this 19th day of February,
2003 by Barbara Baltar, as Vice President of SunTrust Bank, on behalf of the
bank.  He/she is personally known to me or has produced
                                         (type of identification) as
identification.

 

 

 

/s/ Diane L. Libotte

 

 

NOTARY PUBLIC, STATE OF

 

 

 

Diane L. Libotte

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

9

--------------------------------------------------------------------------------


 

 

 

NATIONAL CITY BANK , NATIONAL
ASSOCIATION

Witnesses:

 

 

 

 

 

 

 

 

/s/ R. Stephen Bassett

 

By:

/s/ Daniel R. Raynor

 

Print Name:

 R. Stephen Bassett

 

Print Name:

Daniel R. Raynor

 

 

 

Title:

Assistant Vice President

 

/s/ Gavin D. Young

 

 

Print Name:

 Gavin D. Young

 

 

 

 

 

STATE OF OHIO

 

 

 

 

 

COUNTY OF CUYAHOGA

 

 

 

The foregoing instrument was acknowledged before me this 18th day of February,
2003 by Daniel R. Raynor, as Assistant Vice President of National City Bank of
Kentucky, National Association, on behalf of the bank.  He is personally known
to me.

 

 

 

 

/s/ Ellen M. Brown

 

 

NOTARY PUBLIC, STATE OF

 

 

 

Ellen M. Brown

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

10

--------------------------------------------------------------------------------